960 F.2d 148
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Amobi U. NMEZI, Defendant-Appellant.
No. 91-7299.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 16, 1992

Amobi U. Nmezi, Appellant Pro Se.  Renee Runcel Christina, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Amobi Nmezi noted this appeal of the district court's denial of his 28 U.S.C. § 2255 (1988) motion outside the sixty-day appeal period established by Fed.  R. App.  P. 4(a)(1).  He moved for an extension of time within the limits provided by Fed.  R. App.  P. 4(a)(5), claiming as excusable neglect his frequent transfers and the inadequacy or lack of law libraries at some of the prisons to which he has been transferred.  The district court denied the motion for extension of time.  We find no abuse of discretion in that ruling.   See United States v. Breit, 754 F.2d 526 (4th Cir. 1985).  Nmezi's failure to note an appeal within the appeal period or to obtain an extension of time deprives this Court of jurisdiction to consider this case.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 260 (1978).  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

DISMISSED